Exhibit 10.2


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.                    
























MIRAGEN THERAPEUTICS, INC.


AND


THE LEUKEMIA & LYMPHOMA SOCIETY, INC.
____________________________________________________________


COMMON STOCK PURCHASE AGREEMENT
____________________________________________________________








August 6, 2018









--------------------------------------------------------------------------------






MIRAGEN THERAPEUTICS, INC.
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (this “Agreement”) is made as of August 6,
2018, by and between Miragen Therapeutics, Inc., a Delaware corporation (the
“Company”), and The Leukemia & Lymphoma Society, Inc. (the “Purchaser”).
RECITALS
A.    The Company has authorized the sale and issuance of certain shares
pursuant to Section 1.1 below (the “Shares”) of the common stock of the Company,
$0.01 par value per share (the “Common Stock”), to certain investors in a
private placement (the “Offering”).
B.    Pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to sell to the Purchaser the Purchaser desires to purchase from the Company,
that amount of shares of Common Stock as determined herein through a series of
separate closings, on the terms and subject to the conditions set forth in this
Agreement.
TERMS AND CONDITIONS
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:
1.    Purchase of the Shares.
1.1    (a)    Agreement to Sell and Purchase. Subject to the terms and
conditions of this Agreement, at the Initial Closing (as defined below) and each
Subsequent Closing (as defined below), the Company will issue and sell to the
Purchaser, and the Purchaser will purchase from the Company, the applicable
number of Shares for the applicable Aggregate Purchase Price set forth opposite
such Closing (as defined below) on Exhibit A, as such exhibit may be amended
from time to time. The applicable number of Shares to be purchased at each
Closing is referred to as the “Applicable Number of Shares” and the Aggregate
Purchase Price for each such Closing is referred to as the “Aggregate Purchase
Price.”
(b)    Initial Closing Shares. The “Initial Closing Shares” means a number of
Shares equal to the quotient (rounded down to the nearest whole number of shares
in the aggregate) obtained by dividing: (i) the Aggregate Purchase Price for the
Initial Closing, by (ii) the average of the volume weighted-average prices of a
share of the Company’s common stock on the Nasdaq Global Market (the “Principal
Market”) for each of the three trading days ending two trading days prior to the
date of the Initial Closing, as reported by Bloomberg or such other third-party
provider that is mutually agreed upon by the parties.
(c)    Subsequent Closing Shares. The “Subsequent Closing Shares” means a number
of shares equal to the quotient (rounded down to the nearest whole number)
obtained by dividing: (i) the Applicable Purchase Price for the Applicable
Subsequent Closing, by (ii) the average of the volume weighted-average prices of
a share of the Company’s common stock on the Principal Market for each of the
three trading days beginning with the first trading day after the date of
achievement of the relevant Milestone Event set forth on this Exhibit A, as
reported by Bloomberg or such other third-party provider that is mutually agreed
upon by the parties.
1.2    Closing; Closing Date.
(a)    The Company shall sell and the Purchaser shall purchase the applicable
number of Shares set forth on Exhibit A with respect to the initial closing (the
“Initial Closing”), as soon as practicable following the satisfaction of the
conditions to the Initial Closing set forth in Section 4, or at such other time
and place as the Company and the Purchaser may agree.


2


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





(b)     At any time following the Initial Closing, but prior to December 31,
2021, the Company shall sell, and the Purchaser shall purchase, the applicable
number of Shares set forth on Exhibit A, remotely by facsimile or other
electronic transmission of documents on the fifth trading day on the Principal
Market after written notice has been given by the Company to the Purchaser
stating that the relevant milestone has occurred and including facts sufficient
to establish the relevant milestone has occurred for the second closing, third
closing, fourth closing, or fifth closing, as applicable, set forth on Exhibit A
(each, a “Subsequent Closing”) and the satisfaction of the conditions to each
Subsequent Closing set forth in Section 4, or at such other time and place as
the Company and the Purchaser may agree.
(c)    The date on which the Initial Closing or a Subsequent Closing occurs, is
referred to as a “Closing Date” and each is referred to a “Closing” unless
otherwise specified.
1.3    Delivery of the Shares. At each Closing, subject to the terms and
conditions hereof, the Company will instruct its transfer agent to credit the
Purchaser the applicable number of Shares set forth on Exhibit A for such
Closing. At each Closing, the Purchaser will cause a wire transfer in same day
funds to be sent to the account of the Company as instructed in writing by the
Company, in an amount representing the Applicable Purchase Price for the Shares
to be purchased by the Purchaser as set forth in Exhibit A at such Closing,
unless other means of payment shall have been agreed upon by the Purchaser and
the Company.
2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser:
2.1    Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. At the Closing, the Company
will have the requisite corporate power to issue and sell the Shares. This
Agreement has been duly authorized, executed, and delivered by the Company and,
upon due execution and delivery by the Purchaser, this Agreement will be a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, or similar laws relating to or affecting creditors’ rights generally
and to general equitable principles.
2.2    No Conflict with Other Instruments. The execution, delivery, and
performance of this Agreement, the issuance and sale of the Shares, and the
consummation of the actions contemplated by this Agreement will not (a) result
in any violation of, be in conflict with, or constitute a default under, with or
without the passage of time or the giving of notice: (i) any provision of the
Company’s Certificate of Incorporation or Bylaws as in effect on the date hereof
or at the Closing; (ii) any contract, instrument, or other agreement to which
the Company or any subsidiary is a party or by which it is bound that has been
filed or was required to have been filed as an exhibit to the Company SEC
Documents pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (each,
a “Material Contract”); or (iii) any statute, rule, law, regulation, or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any of its subsidiaries, or any of its assets or
properties; or (b) result in the creation or imposition of any lien,
encumbrance, or other adverse claim whatsoever upon any of the properties or
assets of the Company or any subsidiary or give to others any rights of
termination, acceleration, or cancellation of any Material Contract, except in
the case of (a)(ii), (a)(iii) and (b) above, as would not result in a material
adverse effect on the Company or its subsidiaries’ (taken as a whole) business,
financial condition, properties, results of operations, prospects, or assets, or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).


3


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





2.3    Certificate of Incorporation; Bylaws. The Company has made available to
the Purchaser true, correct, and complete copies of the Certificate of
Incorporation and Bylaws of the Company, as in effect on the date hereof.
2.4    Organization, Good Standing, and Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted. The Company and each of its
subsidiaries has full power and authority to own, operate, and occupy its
properties and to conduct its business as presently conducted and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a Material Adverse Effect.
2.5    SEC Filings; Financial Statements. The Company’s most recent Annual
Report on Form 10-K for the fiscal year ended December 31, 2017 (the “10-K”),
and all other reports or proxy statements filed by the Company with the
Securities and Exchange Commission (the “SEC”) since December 31, 2017 and prior
to the date of this Agreement (in the case of the Initial Closing) and prior to
the date of the Applicable Subsequent Closing (in the case of a Subsequent
Closing) (collectively, the “Company SEC Documents”): (i) at the time of filing
thereof, complied as to form in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended, or any successor statute, and
the rules and regulations promulgated thereunder (the “Exchange Act”); and (ii)
as of the respective dates thereof did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading. The Company SEC Documents are the only
filings required of the Company pursuant to the Exchange Act for such period.
The financial statements included in each Company SEC Document (A) were prepared
in accordance with generally accepted accounting principles applied on a
consistent basis throughout the periods covered, except as may be disclosed
therein or in the notes thereto and (in the case of unaudited statements) as
permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments (which adjustments shall not, in any event, be expected to have a
Material Adverse Effect); and (B) fairly present, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of the
dates shown and the consolidated results of operations and cash flows and
changes in stockholders’ equity for the periods shown. Except as set forth in
the financial statements included in the Company SEC Documents filed prior to
the date hereof, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to December 31, 2017, and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements. Such liabilities incurred subsequent to December 31, 2017,
have not had nor could reasonably be expected to have a Material Adverse Effect.
2.6    Capitalization. The authorized capital stock of the Company consists of
(a) 100,000,000 shares of Common Stock, of which 30,597,199 shares are issued
and outstanding as of July 31, 2018 and; (b) 5,000,000 shares of undesignated
preferred stock, none of which are outstanding as of the date of this Agreement.
All issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued and sold in compliance with the registration requirements of federal and
state securities laws or the applicable statutes of limitation have expired, and
were not issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. Except as set forth herein or as disclosed
in the Company SEC Documents, as of the date hereof, there are no (i)
outstanding rights (including, without limitation, preemptive rights), warrants,
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or any subsidiary is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or any subsidiary; (ii) obligations of the Company to purchase, redeem, or
otherwise acquire any of its outstanding capital stock or any interest therein
or to


4


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





pay any dividend or make any other distribution in respect thereof; or (iii)
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Shares.
2.7    Subsidiaries. Except as set forth in the Company SEC Documents, the
Company does not presently own or control, directly or indirectly, and has no
stock or other interest as owner or principal in, any corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”). Each subsidiary is duly incorporated or organized,
validly existing and, to the extent recognized in the jurisdiction of
incorporation or organization and expect as would not reasonably be expected to
have a Material Adverse Effect, is in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite power and
authority to carry on its business as now conducted. Each subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a Material Adverse Effect. Except as
set forth in the Company SEC Documents, all of the outstanding capital stock or
other securities of each subsidiary is owned by the Company, directly or
indirectly, free and clear of any liens, claims, or encumbrances.
2.8    Valid Issuance. The Shares are duly authorized and, when issued, sold,
delivered and paid for in accordance with the terms of this Agreement, will be
duly and validly authorized and issued, fully paid and non-assessable, free from
all taxes, liens, claims, encumbrances, and charges with respect to the issue
thereof; provided, however, that the Shares may be subject to restrictions on
transfer under state and/or federal securities laws or as otherwise set forth
herein. The issuance, sale, and delivery of the Shares in accordance with the
terms hereof, will not be subject to preemptive rights of stockholders of the
Company.
2.9    Offering. Assuming the accuracy of the representations of the Purchaser
in Sections 3.3 and 3.8 of this Agreement on the date hereof and on the Closing
Date, the offer, issue and sale of the Shares to the Purchaser as contemplated
hereby are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit, or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its affiliates, nor any person
acting on its or its behalf, has directly or indirectly made any offers or sales
of any security or solicited any offers to buy any security under circumstances
that would require registration under the Securities Act of the issuance of the
Shares to the Purchaser. Other than the Company SEC Documents, the Company has
not distributed and will not distribute prior to the Closing Date any offering
materials in connection with the offering and sale of the Shares. The Company
has not taken any action to sell, offer for sale or solicit offers to buy any
securities of the Company which would bring the offer, issuance or sale of the
Shares within the provisions of Section 5 of the Securities Act, unless such
offer, issuance or sale was or shall be within the exemptions of Section 4 of
the Securities Act.
2.10    Litigation. Except as set forth in the Company SEC Documents, there is
no action, suit, proceeding, or investigation pending or, to the actual
knowledge of the executive officers (as such term is defined in Rule 405 under
the Securities Act) of the Company (the “Company’s Knowledge”), currently
threatened against the Company or any of its subsidiaries that (a) if adversely
determined would reasonably be expected to have a Material Adverse Effect or
(b) would be required to be disclosed in the Company’s Annual Report on Form
10-K under the requirements of Item 103 of Regulation S-K. The foregoing
includes, without limitation, any action, suit, proceeding, or investigation,
pending or threatened, that questions the validity of this Agreement or the
right of the Company to enter into this Agreement and perform its obligations
hereunder. Neither the Company nor any subsidiary is subject to any injunction,
judgment, decree, or order of any court, regulatory body, arbitral panel,
administrative agency, or other government body which would reasonably be
expected to have a Material Adverse Effect.
2.11    Governmental Consents. No consent, approval, order, or authorization of,
or registration, qualification, designation, declaration, or filing with, any
federal, state, local, or provincial governmental


5


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





authority on the part of the Company is required for the execution, delivery,
and performance by the Company of this Agreement and the offer, issuance, and
sale of the Shares, except for filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws, which notices will be filed by the Company on
a timely basis.
2.12    No Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by the
Company.
2.13    Compliance. Neither the Company nor any of its subsidiaries is in
violation of its Certificate of Incorporation or Bylaws (or similar
organizational documents). Neither the Company nor any of its subsidiaries has
been advised or has reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules, and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state, and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect.
Each of the Company and its subsidiaries has all necessary franchises, licenses,
certificates, and other authorizations from any foreign, federal, state, or
local government or governmental agency, department, or body that are currently
necessary for the operation of the business of the Company and its subsidiaries
as currently conducted, except where the failure to currently possess such
franchises, licenses, certificates, and other authorizations would not
reasonably be expected to have a Material Adverse Effect.
2.14    No Material Changes. Except as disclosed in the Company SEC Documents,
since December 31, 2017 through the date of this Agreement, there has not been
any change that has had or would reasonably be expected to have a Material
Adverse Effect. Since December 31, 2017 through the date of this Agreement, the
Company has not declared or paid any dividend or distribution on its capital
stock.
2.15    Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or any
of its subsidiaries and all amendments thereto, are in full force and effect on
the date hereof, and neither the Company nor any applicable subsidiary of the
Company nor, to the Company’s Knowledge, any other party to such contracts is in
breach of or default under any of such contracts. Neither the Company nor any of
its subsidiaries has any contracts or agreements that would constitute a
material contract as such term is defined in Item 601(b) of Regulation S-K,
except for such contracts or agreements that are filed as exhibits to or
described in the Company SEC Documents.
2.16    Intellectual Property; Privacy Policies.
(a)    The Company and each of its subsidiaries has ownership or license or
legal right to use all patents, copyrights, trade secrets, know-how, trademarks,
trade names, customer lists, designs, manufacturing or other processes, computer
software, systems, data compilation, research results, or other proprietary
rights used in the business of the Company or such subsidiary (collectively,
“Intellectual Property”). All issued patents, registered trademarks, and
registered copyrights owned by the Company or such subsidiary were duly
registered in, filed in, or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights, or the corresponding offices
of other jurisdictions and since issuance have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions.
(b)    To the Company’s Knowledge, no third party is interfering with,
infringing upon, misappropriating, or violating any Intellectual Property of the
Company or its subsidiaries.
(c)    To the Company’s Knowledge, the present business, activities, and
products of the Company and its subsidiaries do not infringe upon any
Intellectual Property of any other person. No


6


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





proceeding charging the Company or any of its subsidiaries with infringement of
any adversely held Intellectual Property has been filed since December 31, 2017
through the date of this Agreement or is pending as of the date of this
Agreement.
(d)    As of the date of this Agreement, no proceedings have been instituted or
pending or, to the Company’s Knowledge, threatened, which challenge the rights
of the Company or any of its subsidiaries to the use of the Intellectual
Property. The Company and each of its subsidiaries has the right to use, free
and clear of material claims or rights of other persons, other than licenses
entered into in the ordinary course of the Company’s and its subsidiaries’
businesses, all of its customer lists, designs, computer software, systems, data
compilations, and other information that are required for its products or its
business as presently conducted except as would not have a Material Adverse
Effect.
(e)    All licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary, are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary with respect thereto, and, to the Company’s
Knowledge, no other party to any such license or other agreement is in default
thereunder (and there exists no condition which, with the passage of time or
otherwise, would constitute a default by such other party), except for any such
default that would not have a Material Adverse Effect.
(f)    The Company and its subsidiaries have complied with their respective
privacy policies and other legal obligations regarding the collection, use,
transfer, storage, protection, disposal, and disclosure by the Company and its
subsidiaries of personal and user information gathered or accessed in the course
of their operations, except for any noncompliance that would not have a Material
Adverse Effect. With respect to all such information, the Company and its
subsidiaries have taken the steps reasonably necessary to protect such
information against loss and against unauthorized access, use, modification,
disclosure or other misuse, and, to the Company’s Knowledge, there has been no
unauthorized access to or other misuse of such information.
2.17    Exchange Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the Principal Market, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock (including the Shares) from the Principal Market. The
Company is in compliance, in all material respects, with all of the presently
applicable requirements for continued listing of the Common Stock on the
Principal Market. The issuance of the Shares does not require stockholder
approval including, without limitation, pursuant to the rules and regulations of
the Principal Market.
2.18    Accountants. KPMG LLP, who expressed its opinion with respect to the
consolidated financial statements contained in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2017, have advised the Company that
they are, and to Company’s Knowledge they are, independent accountants as
required by the Securities Act and the rules and regulations promulgated
thereunder.
2.19    Taxes. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its subsidiaries has filed all necessary
federal, state, local, and foreign income and franchise tax returns and has paid
or accrued all taxes shown as due thereon, and to the Company’s Knowledge, there
is no tax deficiency which has been or might be asserted or threatened against
it or any of its subsidiaries by any taxing jurisdiction.
2.20    Insurance. The Company and each of its subsidiaries maintains and will
continue to maintain insurance of the types and in the amounts that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned or leased by


7


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism, and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.
2.21    Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.
2.22    Related Party Transactions. To the Company’s Knowledge, except with
respect to the transactions contemplated hereby, no transaction has occurred
between or among the Company or any of its affiliates (including, without
limitation, any of its subsidiaries), officers, or directors, or any affiliate
or affiliates of any such affiliate, officer, or director that as of the date
hereof is required to be disclosed pursuant to Section 13, 14, or 15(d) of the
Exchange Act other than those transactions that have already been so disclosed.
2.23    Books and Records. The books, records, and accounts of the Company and
its subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.
2.24    Disclosure Controls and Internal Controls.
(a)    The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; and (ii) provide for the periodic evaluation of the
effectiveness of such disclosure controls and procedures as of the end of the
period covered by the Company’s most recent annual or quarterly report filed
with the SEC.
(b)    Except as described in the Company SEC Documents, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability; (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization; and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the
Exchange Act) and designed such controls and procedures to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is made known to the Company’s principal
executive officer or officers and its principal financial officer or officers,
as appropriate, to allow timely decisions regarding required disclosure. To the
Company’s Knowledge, except as described in the Company SEC Documents, there is
no (A) significant deficiency in the design or operation of internal controls
which could adversely affect the Company’s or any of its subsidiary’s ability to
record, process, summarize and report financial data or any material weaknesses
in internal controls; or (B) fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s or
any of its subsidiary’s internal controls.
(c)    Since the date of the most recent evaluation of such disclosure controls
and procedures, except as described in the Company SEC Documents, there have
been no changes that have materially affected, or are reasonably likely to
materially affect, the Company’s or any of its subsidiary’s


8


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.
(d)    Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or any of its subsidiary’s financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures, or capital resources.
(e)    To the Company’s Knowledge, except as described in the Company SEC
Documents, neither the board of directors nor its audit committee has been
informed, nor, to the Company’s Knowledge, is any director of the Company aware,
of (i) any significant deficiencies in the design or operation of the Company’s
internal controls which could adversely affect the Company’s or any subsidiary’s
ability to record, process, summarize and report financial data or any material
weakness in the Company’s or any subsidiary’s internal controls; or (ii) any
fraud, whether or not material, that involves management or other employees of
the Company or any of its subsidiaries who have a significant role in the
Company’s or any subsidiary’s internal controls.
2.25    No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.
2.26    Application of Takeover Protections; Rights Agreement. The Company has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement), or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to the Purchaser as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and the Purchaser’s ownership of the Shares.
The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
2.27    Foreign Corrupt Practices. Neither the Company nor any of its
subsidiaries nor, to the Company’s Knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
2.28    Sarbanes-Oxley Act. The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated by the SEC thereunder that are effective
as of the date hereof.
2.29    Employee Relations. Neither the Company nor any of its subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that it and its subsidiaries’ relations with its employees
are good. No executive officer of the Company (as defined in Rule 501(f) of the
Securities Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer's employment with the Company. The
Company and each of its subsidiaries is in compliance with all federal, state,
local, and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except


9


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





where failure to be in compliance would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
2.30    Environmental Laws. The Company and each of its subsidiaries (a) is in
compliance with any and all Environmental Laws (as defined below), (b) has
received all permits, licenses, or other approvals required of it under
applicable Environmental Laws to conduct its business, and (c) is in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (a), (b), and (c), the failure to so comply could
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local,
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
2.31    No Manipulation; Disclosure of Information. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares. With the exception of the proposed
sale of Shares as contemplated herein (as to which the Company makes no
representation), neither the Company nor any other person acting on its behalf
has provided the Purchaser or its agents or counsel with any information that
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company. All
disclosures provided to the Purchaser regarding the Company, its business and
the transactions contemplated hereby, including the exhibits to this Agreement,
furnished by the Company are true and correct in all material respects and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
2.32    Certain Acknowledgements. Anything in this Agreement or elsewhere herein
to the contrary notwithstanding (except for Section 3.7 hereof), it is
understood and acknowledged by the Company that: (a) the Purchaser has not been
asked by the Company to agree, nor has the Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (b) past or future open market or other
transactions by the Purchaser, specifically including, without limitation, Short
Sales (as defined below) or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly-traded securities; (c) the Purchaser,
and counter-parties in “derivative” transactions to which the Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (d) the Purchaser shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that (i) the
Purchaser may engage in hedging activities at various times during the period
that the Shares are outstanding, and (ii) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted. The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach hereof.
2.33    No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person


10


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





(as defined below) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). To the Company’s Knowledge, after conducting such
sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the Securities Act, including the Company; any predecessor or affiliate of
the Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Shares (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.
3.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows:
3.1    Legal Power. The Purchaser is validly existing and has all requisite
corporate power and authority to invest in the Shares pursuant to this
Agreement. The Purchaser has the requisite authority to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement. All action on the Purchaser’s part required for the lawful execution
and delivery of this Agreement have been or will be effectively taken prior to
the Initial Closing.
3.2    Due Execution. This Agreement has been duly authorized, executed, and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement and obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as rights to indemnity hereunder may be limited by federal or state securities
laws and except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.
3.3    Investment Representations.
(a)    Investment for Own Account. The Purchaser is acquiring the Shares for its
own account, not as nominee or agent, and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act, and the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act; provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Shares for any minimum
or specific term and reserves the right to dispose of the securities at any time
in accordance with or pursuant to a registration statement or an exemption from
the registration requirements of the Securities Act. Such Purchaser is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.
(b)    Transfer Restrictions; Legends. The Purchaser understands that (i) the
Shares are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they have not been registered under the Securities
Act and are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances; (ii) the Shares are being offered and sold
pursuant to an exemption from registration, based in part upon the Company’s
reliance upon the statements and representations made by the Purchaser in this
Agreement, and that the Shares must be held by the Purchaser indefinitely, and
that the Purchaser must, therefore, bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act or is


11


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





exempt from such registration; (iii) the Shares will be subject to the following
legend until the earlier of (A) such date as the Shares have been registered for
resale by the Purchaser or (B) the date the Shares are eligible for sale under
Rule 144 under the Securities Act or any successor rule (“Rule 144”):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO EITHER AN EFFECTIVE
REGISTRATION STATEMENT OR RULE 144 UNDER THE SECURITIES ACT, THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
(iv) the Company will instruct any transfer agent not to register the transfer
of the Shares (or any portion thereof) until the applicable date set forth in
clause (iii) above unless (A) the conditions specified in the foregoing legends
are satisfied, (B) if the opinion of counsel referred to above is to the further
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act or this Agreement, (C) if the Purchaser
provides the Company with reasonable assurance, such as through a representation
letter, that the Shares may be sold pursuant to Rule 144 or (D) other
satisfactory assurances, as determined by the Company, of such nature are given
to the Company. If so required by the Company’s transfer agent, the Company
shall cause its counsel to issue and deliver a legal opinion to the transfer
agent to effect the removal of the restrictive legend contemplated by this
Agreement.
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer shall not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge.
At the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares including the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) of the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
The Shares shall not bear any legend (including the legend set forth in this
Section): (1) following a sale of such Shares pursuant to Rule 144, or (2) while
such Shares are eligible for sale under Rule 144. Following such time as
restrictive legends are not required to be placed on the Shares, the Company
will, no later than five business days following the delivery by the Purchaser
to the Company or the Company’s transfer agent of a request of removal of such
legend from the book entry position of the Purchaser for the Shares, deliver or
cause to be delivered to the Purchaser Shares that are free from the restrictive
legend provided for in this Section 3.3(b). Upon request of the Purchaser, the
Company shall use commercially reasonable efforts to have the Company’s transfer
agent promptly effect the removal of the legend hereunder after such time as
restrictive legends are not required on the Shares, including providing, at the
Company’s expense, an opinion of counsel if required by the Company’s transfer
agent. The Company may not make


12


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent of the Company to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company system. The Company
will pay all fees and expenses of its transfer agent and the Depository Trust
Company in connection with the removal of legends pursuant to this Section
3.3(b).
The Purchaser agrees that the removal of the restrictive legend from the Shares
as set forth in this Section 3.3(b) is predicated upon the Company’s reliance
that the Purchaser will sell any Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
(c)    Financial Sophistication; Due Diligence. The Purchaser can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement. The Purchaser has, in connection
with its decision to purchase the Shares, relied only upon the representations
and warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision. Such Purchaser acknowledges receipt of copies of the
Company SEC Documents.
(d)    Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.
(e)    Residency. The Purchaser is organized under the laws of New York, and its
principal place of operations is in Rye Brook, New York.
(f)    General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice, or other communication regarding
the Shares published in any newspaper, magazine, or similar media or broadcast
over the television or radio or presented at any seminar or any other general
solicitation or general advertisement. Prior to the time that the Purchaser was
first contacted by the Company, the Purchaser had a pre-existing and substantial
relationship with the Company.
3.4    No Investment, Tax or Legal Advice. The Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax, or investment advice. The Purchaser has consulted
such legal, tax, and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of Shares.
3.5    Additional Acknowledgement. The Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. The Purchaser acknowledges that it has not taken any actions
that would deem the Purchaser to be members of a “group” for purposes of Section
13(d) of the Exchange Act.
3.6    Limited Ownership. The purchase of the Shares issuable to the Purchaser
at each Closing will not result in the Purchaser (individually or together with
any other person or entity with whom the Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the SEC
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or
voting power of the Company on a post-transaction basis that assumes that each
Closing shall have occurred. The Purchaser does not presently intend to, along
or


13


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





together with others, make a public filing with the SEC to disclose that it has
(or that it together with such other persons or entities have) acquired, or
obtained the right to acquire, as a result of each Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that each
Closing shall have occurred.
3.7    Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, the Purchaser has not
directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with the Purchaser, executed any purchases or
sales, including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”), of the securities of the Company during the period
commencing from the time that the Purchaser first learned of the material terms
of this offering (whether by written or oral communication) until the date
hereof. The Purchaser has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
3.8    “Bad Actor” Matters. The Purchaser hereby represents that no
Disqualification Events are applicable to Purchaser or any of its Rule 506(d)
Related Parties (as defined below), except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. Purchaser hereby agrees that it shall notify the Company promptly in
writing in the event a Disqualification Event becomes applicable to Purchaser or
any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. For purposes of this 3.8, “Rule 506(d) Related Party” shall mean a
person or entity that is a beneficial owner of Purchaser’s securities for
purposes of Rule 506(d) of the Securities Act.
3.9    Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.
4.    Conditions to Closing.
4.1    Conditions to Obligations of Purchaser at Each Closing. The Purchaser’s
obligation to purchase the Shares at the Initial Closing and each Subsequent
Closing is subject to the fulfillment to the Purchaser’s reasonable
satisfaction, on or prior to the Initial Closing or such Subsequent Closing, as
applicable, of all of the following conditions, any of which may be waived by
the Purchaser:
(a)    Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all material respects (or, to the extent such representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Applicable Closing Date with the same force and effect as if
they had been made on and as of said date (expect to the extent any such
representation or warranty is made as of another specific date, in which case
such representation or warranty shall be so true and correct as of such date)
and the Company shall have performed and complied with all obligations and
conditions herein required to be performed or complied with by it on or prior to
the Closing and a certificate duly executed by an officer of the Company, to the
effect of the foregoing, shall be delivered to the Purchaser.
(b)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at such Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such


14


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





documents as they may reasonably request. The Company shall have delivered (or
caused to have been delivered) to the Purchaser, the certificates required by
Section 4.1(a) and 4.1(e) this Agreement.
(c)    Satisfaction of Applicable Milestone. The Applicable Milestone with
respect to such Initial Closing or Subsequent Closing, as the case may be, as
set forth on Exhibit A, shall have been satisfied or waived by the Purchaser in
writing.
(d)    Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Shares shall have been duly obtained and shall be effective on
and as of each Closing. No stop order or other order enjoining the sale of the
Shares shall have been issued and no proceedings for such purpose shall be
pending or, to the Company’s Knowledge, threatened by the SEC, or any
governmental authority having jurisdiction over this transaction. At the time of
each Closing, the sale and issuance of the Shares shall be legally permitted by
all laws and regulations to which Purchaser and the Company are subject. No
litigation, statute, rule, regulation, executive order, decree, ruling, or
injunction will have been enacted, entered, promulgated, or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
(e)    Secretary’s Certificate. The Company shall have delivered to the
Purchaser a certificate of the Secretary of the Company certifying as to the
truth and accuracy of the resolutions of the applicable committee to which the
board of directors has delegated its authority relating to the transactions
contemplated hereby and the resolutions of the board of directors relating the
formation of such committee (a copy of which shall be included with such
certificate).
(g)    Trading and Listing. Trading and listing of the Common Stock on the
Principal Market shall not have been suspended by the SEC or the Principal
Market.
(g)    Market Listing. The Company shall have complied with all of the
requirements of the Financial Industry Regulatory Authority, Inc. and the
Principal Market with respect to the issuance of the Shares being issued at such
Closing. To the extent required by the rules of the Nasdaq Stock Market LLC
(“Nasdaq”), the Company shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Shares and, to the extent so
filed, Nasdaq shall have raised no objection with respect thereto.
(h)    Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Shares.
(i)    Material Adverse Change. Since the date of this Agreement, there shall
not have occurred any event which results in a Material Adverse Effect.
(j)    Opinion. The Company shall have delivered to the Purchaser the opinion of
Cooley LLP, counsel to the Company, dated as of the Applicable Closing Date, in
form, substance and scope customary for opinions of counsel in comparable
transactions.
(k)    Side Letter.    At the Initial Closing, the Company and the Purchaser
shall have executed and delivered a Letter Agreement, dated the date of the
Initial Closing, and satisfactory in form and substance to the Company and the
Purchaser, with respect to the SOLAR clinical trial, confidentiality obligations
and certain other matters (the “Side Letter”).
4.2    Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Shares at the Initial Closing and each Subsequent Closing is
subject to the fulfillment to the Company’s


15


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





reasonable satisfaction, on or prior to the Initial Closing or such Subsequent
Closing, of the following conditions, any of which may be waived by the Company:
(a)    Representations and Warranties True. The representations and warranties
made by the Purchaser in Section 3 shall be true and correct in all material
respects on the Applicable Closing Date with the same force and effect as if
they had been made on and as of said date.
(b)    Performance of Obligations. The Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Applicable Closing. The Purchaser shall
have delivered the Applicable Purchase Price, by wire transfer, to the account
designated by the Company for such purpose.
(c)    Qualifications, Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Shares shall have been duly obtained and shall be effective on
and as of the Applicable Closing. No stop order or other order enjoining the
sale of the Shares shall have been issued and no proceedings for such purpose
shall be pending or, to the Company’s Knowledge, threatened by the SEC, or any
governmental authority having jurisdiction over this transaction. At the time of
the Applicable Closing, the sale and issuance of the Shares shall be legally
permitted by all laws and regulations to which the Purchaser and the Company are
subject. No litigation, statute, rule, regulation, executive order, decree,
ruling, or injunction will have been enacted, entered, promulgated, or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
4.3    Termination of Obligations to Effect Closing; Effects.
(a)    Termination. The obligations of the Company, on the one hand, and the
Purchaser, on the other hand, to consummate the Initial Closing or any
Subsequent Closing, as the case may be, may be terminated as follows:
(i)    Upon the mutual written consent of the Company and the Purchaser;
(ii)    By the Company if any of the conditions set forth in Section 4.2 shall
have become incapable of fulfillment other than as the result of any action or
inaction by the Company, and shall not have been waived by the Company;
(iii)    By the Purchaser if any of the conditions set forth in Section 4.1
shall have become incapable of fulfillment other than as the result of any
action or inaction by the Purchaser, and shall not have been waived by the
Purchaser; or
(iv)    By the Purchaser if any of the following events occurs prior to the
Initial Closing or any Subsequent Closing, as the case may be: (A) if the U.S.
Food and Drug Administration (or foreign equivalent), an Institutional Review
Board, an ethics committee or a data safety monitoring committee requires the
Company to suspend or terminate the Company’s SOLAR clinical trial (and in the
case of suspension, such suspension is not lifted within six months), (B) the
achievement of a Milestone Event set forth on Exhibit A is delayed for longer
than 12 months after the applicable Target Closing Date set forth on Exhibit A
for such milestone, (C) the Company initiates or publicly announces its
intention to discontinue (1) the Company’s SOLAR clinical trial, or (2)
progressing Cobomarsen for the treatment of hematological malignancies (other
than for success), (D) a change of control of the Company (whether by merger,
consolidate, a sale of substantially all of its assets, reorganization or
otherwise) or (E) the filing of a bankruptcy petition by or against the Company.


16


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





(b)    Effect of Termination. Nothing in this Section 4.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.
5.    Additional Covenants.
5.1    Reporting Status. The Company agrees to use its commercially reasonable
efforts to file with the SEC, in a timely manner all reports and other documents
required of the Company under the Exchange Act. The Company will take such
actions as a Purchaser may reasonably request, to the extent required from time
to time to enable the Purchaser to sell the Shares without registration under
the Securities Act or any successor rule or regulation adopted by the SEC.
5.2    Listing. The Company will use commercially reasonable efforts to maintain
the listing of its Common Stock, including the Shares, on the Principal Market
or an alternative national securities exchange (as defined in the Exchange Act)
and will comply in all material respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of such exchanges, if and as
applicable.
5.3    Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend, or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.
5.4    Non-Public Information. The Purchaser acknowledges and agrees that any
and all information (whether in written, oral, electronic or digital format and
whether or not designated as Confidential Information elsewhere in this Letter
Agreement) provided to the Purchaser by the Company pursuant to this Agreement
will be considered Confidential Information subject to the Confidentiality
Agreement, dated September 19 2017, between the Company and the Purchaser (the
“Confidentiality Agreement”). The Purchaser further acknowledges that certain of
such Confidential Information will constitute material non-public information
and the Purchaser is aware (and, if applicable, its representatives who are
apprised of this matter have been advised) that the United States securities
laws prohibit any person who has material non-public information about a company
from purchasing or selling securities of such company, or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities. The Purchaser agrees that it will not trade any securities of the
Company until such time that such Confidential Information no longer constitutes
material non-public information and that it will not use any such Confidential
Information in contravention of the United States securities laws.
6.    Miscellaneous.
6.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law provisions thereof, and the federal laws of the United States.
6.2    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Purchaser, as
applicable. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors, and administrators of the parties hereto.
6.3    Entire Agreement. This Agreement, the Side Letter and the Confidentiality
Agreement, constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants,
or agreements except as specifically set forth herein or therein. Nothing in
this Agreement,


17


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





express or implied, is intended to confer upon any party, other than the parties
hereto and their respective successors and assigns, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided herein.
6.4    Severability. In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal, and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
6.5    Amendment and Waiver. Except as otherwise provided herein, any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchaser. Any
amendment or waiver effected in accordance with this Section 6.5 shall be
binding upon any holder of any Shares purchased under this Agreement, each
future holder of all such securities, and the Company.
6.6    Fees and Expenses. Except as otherwise set forth herein, the Company and
the Purchaser shall bear their own expenses and legal fees incurred on their
behalf with respect to this Agreement and the transactions contemplated hereby.
Each party hereby agrees to indemnify and to hold harmless of and from any
liability the other parties for any commission or compensation in the nature of
a finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.
6.7    Notices. All notices, requests, consents, and other communications
hereunder shall be in writing, shall be delivered (a) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or by electronic
mail, or (b) if from outside the United States, by International Federal Express
(or comparable service) or facsimile, and shall be deemed given (i) if delivered
by first-class registered or certified mail domestic, upon the business day
received, (ii) if delivered by nationally recognized overnight carrier, one
business day after timely delivery to such carrier, (iii) if delivered by
International Federal Express (or comparable service), two business days after
so mailed, (iv) if delivered by facsimile or electronic mail, upon electric
confirmation of receipt and shall be addressed as follows, or to such other
address or addresses as may have been furnished in writing by a party to another
party pursuant to this paragraph:
if to the Company, to:


Miragen Therapeutics, Inc.
6200 Lookout Road
Boulder, Colorado 80301
Attention: William S. Marshall
Facsimile: (303) 531-5094
Email: bmarshall@miragen.com


with a copy to (which shall not constitute notice hereunder):


Cooley LLP
380 Interlocken Crescent
Suite 900
Broomfield, Colorado 80021
Attention: Brent D. Fassett
Facsimile: (720) 566-4099
Email: fassettbd@cooley.com


18


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------







if to the Purchaser, to:


The Leukemia & Lymphoma Society, Inc.
3 International Drive, Suite 200
Rye Brook, New York 10573
Attention: Rosemarie Loffredo and J.R. Miller
Facsimile: (914) 801-8897
Email: rosemarie.loffredo@lls.org; jr.miller@lls.org


and


The Leukemia & Lymphoma Society, Inc.
3 International Drive, Suite 200
Rye Brook, New York 10573
Attention: Deborah Matz
Facsimile: (914) 801-8897
Email: deborah.matz@lls.org


with a copy to (which shall not constitute notice hereunder):


The Leukemia & Lymphoma Society, Inc.
3 International Drive, Suite 200
Rye Brook, New York 10573
Attention: Lee Greenberger, Ph.D.
Facsimile: (914) 821-8415
Email: lee.greenberger@lls.org


and


Covington & Burling LLP
New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Ellen B. Corenswet
Facsimile: 646-441-9256
Email: ecorenswet@cov.com




6.8    Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and the Purchaser
herein shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor, and a party’s
reliance on such representations and warranties shall not be affected by any
investigation made by such party or any information developed thereby.


6.9    Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.


19


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------







6.10    Waiver of Conflicts. Each Party to this Agreement hereby acknowledges
that Cooley LLP, counsel for the Company, has in the past performed and may
continue to perform legal services for the Purchaser in matters unrelated to the
transactions described in this Agreement.  Accordingly, the Purchaser hereby
(a) acknowledges that it has had an opportunity to ask for information relevant
to this disclosure; and (b) gives its informed consent to Cooley LLP’s
representation of the Purchaser in such unrelated matters and to Cooley LLP’s
representation of the Company in connection with this Agreement and the
transactions contemplated hereby.




[The Remainder of this Page is Blank]






20


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.




            MIRAGEN THERAPEUTICS, INC.




By:     /s/ William S. Marshall                
Name:    William S. Marshall, Ph.D.            
Title:     Chief Executive Officer                






[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.
                            
THE LEUKEMIA & LYMPHOMA SOCIETY, INC.


By:     /s/ Rosemarie Loffredo                
Name:    Rosemarie Loffredo                
Title:     EVP & CFO                    




THE LEUKEMIA & LYMPHOMA SOCIETY, INC.


By:     /s/ Gordon Miller Jr.                
Name:    Gordon Miller Jr.                
Title:     SVP Finance and Controller            






[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






EXHIBIT A
CLOSINGS
Closing
Aggregate Purchase Price
Applicable Number of Shares
Applicable Milestone
Target Closing Date
Initial Closing
$1,000,000
An aggregate number of shares of Common Stock equal to the Initial Closing
Shares
Not applicable
Not applicable
Second Closing
$500,000
An aggregate number of shares of Common Stock equal to the Subsequent Closing
Shares 
[*]
[*]
Third Closing
$500,000
An aggregate number of shares of Common Stock equal to the Subsequent Closing
Shares
[*]
[*]
Fourth Closing
$1,500,000
An aggregate number of shares of Common Stock equal to the Subsequent Closing
Shares
[*]
[*]
Fifth Closing
$1,500,000
An aggregate number of shares of Common Stock equal to the Subsequent Closing
Shares
[*]
[*]





[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.